             Case 3:16-cv-04721-VC Document 184-1 Filed 07/22/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

10
     BUCKEYE TREE LODGE AND SEQUOIA                     Case No. 3:16-cv-04721-VC
11   VILLAGE INN, LLC, a California limited
     liability company, 2020 O STREET
12   CORPORATION, INC, D/B/A THE MANSION                CLASS ACTION
     ON O STREET, PROSPECT HISTORIC
13   HOTEL, and SHILOH MORNING INN, LLC, a              [PROPOSED] ORDER GRANTING RENEWED
     Oklahoma limited liability company,                ADMINISTRATIVE MOTION TO EXCUSE
14   individually and on behalf of themselves and all   PLAINTIFF PROSPECT HISTORIC HOTEL
     others similarly situated,                         FROM PERSONAL ATTENDANCE AT
15
                                                        SETTLEMENT CONFERENCE
            Plaintiffs,
16
                                                        Date: July 26, 2019
     vs.
17                                                      Time: 12:00 p.m.

18   EXPEDIA, INC., a Washington corporation;
     HOTELS.COM, L.P., a Texas limited
19   partnership; HOTELS.COM GP, LLC, a Texas
     limited liability company; ORBITZ, LLC, a
20   Delaware limited liability company,
21
            Defendants.
22

23

24

25

26
27

28

30
                                              (PROPOSED) ORDER
31                                           Case No. 16-cv-04721-VC
            Case 3:16-cv-04721-VC Document 184-1 Filed 07/22/19 Page 2 of 2



 1         Plaintiffs’ Renewed Administrative Motion requesting that Plaintiff Prospect Historic Hotel be

 2   excused from personally attending the Settlement Conference scheduled for July 26, 2019 is

 3   GRANTED.
 4

 5   IT IS SO ORDERED.
 6           7/23/19
     DATED:________________________

 7

 8   _____________________________________
     Honorable Kandis A. Westmore
 9   United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       1
30
                                            (PROPOSED) ORDER
31                                         Case No. 16-cv-04721-VC
